                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

KRISTI MILLER,

     Plaintiff,

v.                                      CIVIL ACTION NO. 1:19-00785

S-D-R TRUCKING,
INCORPORATED,

     Defendant.

                               ORDER

     Having been advised by representation of counsel of the

pending settlement of this action, the court finds it

unnecessary for further proceedings to be conducted herein.

Accordingly, the court ORDERS as follows:

     1.   That the Clerk retire this action from the active

docket of this court.   The parties may, within thirty (30) days

after entry of this Order, submit an agreed order of dismissal.

Otherwise, dismissal will be entered without prejudice.

     2.   The court may, for good cause shown, reinstate this

action to the active docket, which good cause shall be set forth

in writing and filed with the Clerk within said thirty days.

     The Clerk is directed to send copies of this Order to all

counsel of record.

     It is SO ORDERED this 9th day of September, 2020.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge
